I N THE SUPREME C U T O THE STATE O MONTANA
                          OR    F           F




HOERNER W L O F CORPORATION O M N A A
         AD R                F OTN,
a Corporation, and THE TRAVELERS INSUEUNCE,
COMPANY, a Corporation,

                            P l a i n t i f f s and Respondents,



BUMSTEAD-WOOLFORD COMPANY, a Corpora t i o n ,

                            Defendant and Appellant.



Appeal from:      D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
           ,      Honorable J a c k L. Green, Judge p r e s i d i n g .

Counsel of Record:

      For Appellant :

               Boone, Karlberg and Haddon, Missoula , Montana.
               Karl R. Karlberg argued, Missoula , Montana.
               P a t r i c k F. Hooks argued, Townsend, Montana.

      For Respondents:

               G a r l i n g t o n , Lohn and Robinson, Missoula, Montana.
               Sherman V. Lohn argued, M i s s o u l a , Montana.



                                              Submitted :        December 3 , 1971

                                                Decided :          I    ,m
M r . Chief J u s t i c e James T. Harrison d e l i v e r e d t h e Opinion o f
t h e Court,

             T h i s i s an a p p e a l by d e f e n d a n t from a judgment e n t e r e d

i n t h e d i s t r i c t c o u r t of Missoula County i n f a v o r of p l a i n t i f f s .

             From t h e r e c o r d i t a p p e a r s t h a t t h e p l a i n t i f f Hoerner


Waldorf C o r p o r a t i o n was a d e f e n d a n t i n an a c t i o n brought by one

C l a r e n c e Dutton f o r i n j u r i e s s u s t a i n e d by him w h i l e h e was em-

ployed by Bumstead-Woolford Company i n t h e c o n s t r u c t i o n of a

b l e a c h p l a n t a t the Hoerner Waldorf p u l p m i l l i n Missoula, Mon-

tana.      T h i s a c t i o n was s e t t l e d by t h e i n s u r a n c e c a r r i e r s f o r

Hoerner Waldorf and t h e r e a f t e r t h e y and T r a v e l e r s I n s u r a n c e Com-          &'



pany, h e r e a f t e r r e f e r r e d t o a s T r a v e l e r s , brought t h i s a c t i o n

a g a i n s t Bumstead-Woolford f o r indemnity o f expenses and c o s t s

i n c u r r e d by them on t h e ground t h a t Bumstead-Woolford was o b l i -

g a t e d t o indemnify Hoerner Waldorf and T r a v e l e r s under an i n -

demnity agreement drawn by Hoerner Waldorf on t h e r e v e r s e s i d e

of a purchase o r d e r .

             The a c t i o n was t r i e d on s t i p u l a t e d f a c t s b e f o r e t h e

court, s i t t i n g without a jury.                The judge found i n f a v o r of t h e

plaintiffs.          A motion f o r amendment o f f i n d i n g s , c o n c l u s i o n s

and judgment and e x c e p t i o n s t o t h e f i n d i n g s were f i l e d by t h e

d e f e n d a n t b u t were o v e r r u l e d .   The d e f e n d a n t a p p e a l s from t h e

judgment     .
             Summarizing t h e s t i p u l a t e d f a c t s it a p p e a r s t h a t Hoerner

Waldorf i n 1960 was i n t h e p r o c e s s of expanding i t s b l e a c h p l a n t

a t i t s p u l p m i l l i n Missoula County, Montana.                    It requested bids

on v a r i o u s work t o be performed.                P u r s u a n t t o such r e q u e s t , de-

f e n d a n t Bumstead-Woolford submitted i t s q u o t a t i o n and on t h e same
d a t e , by l e t t e r , Bumstead-Woolford set f o r t h t h e terms f o r any

a d d i t i o n a l work.       The q u o t a t i o n and l e t t e r which were d a t e d

J u l y 1 2 , 1960, d o n o t recite t h e assumption by Bumstead-Woolford

of any o b l i g a t i o n t o i n s u r e or indemnify Hoerner Waldorf from

any claims made a g a i n s t Hoerner Waldorf as a r e s u l t of n e g l i g e n c e

o f Hoerner Waldorf n o r t o indemnify Hoerner Waldorf f o r any o t h e r

l o s s e x c e p t Bumstead-Woolford's               i n d u s t r i a l a c c i d e n t coverage.      On

o r a b o u t J u l y 1 5 , 1 9 6 0 , t h e p l a i n t i f f , Hoerner Waldorf, i s s u e d i t s

purchase o r d e r c o n f i r m i n g a c c e p t a n c e of t h e $109,255 p r i c e quoted

by d e f e n d a n t Bumstead-Woolford, and r e f e r r e d t o t h e q u o t a t i o n

as t h e basis f o r t h e p u r c h a s e o r d e r .          T h i s p u r c h a s e o r d e r , on

t h e r e v e r s e s i d e under p a r a g r a p h 11, p r o v i d e d f o r i n s u r a n c e and

i n d e m n i f i c a t i o n as f o l l o w s :

              "INSURANCE AND INDEMNIFICATION.

              " A l l material as d e s c r i b e d i n I t e m 5 and a l l
              d e s i g n , tools, p a t t e r n s , equipment, drawings
              and o t h e r i n f o r m a t i o n d e s c r i b e d i n I t e m 4 ,
              f u r n i s h e d by Buyer, s h a l l be p r o t e c t e d a g a i n s t
              l o s s o r damage by i n s u r a n c e on p a r t o f S e l l e r
              which i s a c c e p t a b l e t o Buyer. The S e l l e r i s
              l i a b l e f o r any damage t o p r o p e r t y o f t h e Buyer
              caused by n e g l i g e n c e of t h e S e l l e r o r C o n t r a c t o r
              or any of t h e i r Agents, S e r v a n t s o r Employees,
              from any c a u s e whatsoever. S e l l e r agrees t o
              indemnify Buyer a g a i n s t a l l l i a b i l i t i e s , claims,
              o r demands f o r i n j u r i e s o r damages t o p e r s o n o r
              p r o p e r t y , or f o r wages, unemployment i n s u r a n c e ,
              s o c i a l s e c u r i t y t a x e s , o r o t h e r w i s e growing o u t
              o f d e f e c t i v e m a t e r i a l o r workmanship i n t h e
              a r t i c l e s o r m a t e r i a l s , s u p p l i e d h e r e i n or o u t o f
              t h e performance o f t h e c o n t r a c t r e s u l t i n g from
              a c c e p t a n c e of t h i s p u r c h a s e o r d e r .

              " I f t h i s order r e q u i r e s t h e performance of
              any l a b o r f o r Buyer, S e l l e r f u r t h e r agrees t o
              c a r r y and t o f u r n i s h upon r e q u e s t a c e r t i f i c a t e
              from i t s i n s u r a n c e carriers showing t h a t it
              carries a d e q u a t e Workmen's Compensation, P u b l i c
              L i a b i l i t y and P r o p e r t y Damage i n s u r a n c e cover-
             a g e . Such c e r t i f i c a t e must show t h e amount
             o f each k i n d of c o v e r a g e , name o f e a c h i n s u r a n c e
             company and p o l i c y number and e x p i r a t i o n date o f
             e a c h p o l i c y . I f S e l l e r is s e l f - i n s u r e r , S e l l e r
             must have a c e r t i f i c a t e t h e r e o f f u r n i s h e d direct-
             l y t o Buyer by t h e c o g n i z a n t Department o f t h e
             Government o f e a c h S t a t e i n which any such labor
             i s t o be performed. "

             Bumstead-Woolford commenced work under i t s c o n t r a c t w i t h

Hoerner Waldorf as d e s c r i b e d by t h e q u o t a t i o n .            C l a r e n c e Dutton

was employed by Bumstead-Woolford as a p i p e f i t t e r i n t h e c o n s t r u c -

t i o n of t h e bleach p l a n t .        While Dutton w a s engaged i n h i s em-

ployment f o r Bumstead-Woolford, who w a s engaged i n t h e perform-

a n c e o f i t s c o n t r a c t w i t h Hoerner Waldorf, h e was s t r u c k i n t h e

head by a 2 " x 6 " p l a n k which f e l l from a c a t w a l k c o n s t r u c t e d by

Hightower       &   L u b r e c h t , a n independent c o n t r a c t o r o f Hoerner Waldorf.

The p a r t i e s a g r e e d t h a t n e i t h e r C l a r e n c e Dutton n o r Bumstead-

Woolford was n e g l i g e n t w i t h r e s p e c t t o t h e i n j u r y t o C l a r e n c e

Dutton.

             A t t h e t i m e o f t h e a c c i d e n t t h e metal tread o f t h e cat-

walk which was t o b e s u p p l i e d by Hoerner Waldorf had n o t been

i n s t a l l e d because i t had n o t been r e c e i v e d a t t h e p l a n t , a l t h o u g h

it w a s on o r d e r .     Temporary p l a n k i n g had been i n s t a l l e d by High-

tower    &   L u b r e c h t a t t h e r e q u e s t o f Hoerner Waldorf.

             A s a r e s u l t o f h i s b e i n g s t r u c k on t h e head by t h e f a l l -

i n g plank,Dutton was i n j u r e d .           H e r e q u e s t e d and r e c e i v e d b e n e f i t s

of Workmen's Compensation provided by h i s employer, Bumstead-

Woolford, and an o r d e r approving t h e f u l l and f i n a l compromise

s e t t l e m e n t w a s e n t e r e d i n t o on A p r i l 2 4 , 1961.

             Dutton, dn November 1 0 , 1961, i n s t i t u t e d a n a c t i o n i n

United S t a t e s District C o u r t f o r t h e District of Montana, Missoula
Division, against Hightower    &   Lubrecht and Hoerner Waldorf.

On April 24, 1963, the trial of that case resulted in a verdict

for both defendants.     Thereafter, various post-trial motions were

filed and on September 5, 1963, an order was entered granting

plaintiff a new trial.

        A second trial was started on May 5, 1964, but was

terminated by a mistrial.    A third trial of the action was set

for October 19, 1965, but before trial settlement negotiations

were instituted which ultimately resulted in a settlement of

$135,000, of which Travelers paid $25,000 on behalf of Hoerner

Waldorf, Lloyds of London paid $55,000 on behalf of Hoerner

Waldorf and $55,000 was paid by Hightower      &   Lubrecht.

        Travelers incurred attorney's fees and defense costs

of $10,825 and Hoerner Waldorf incurred expenses in the sum of

$750 for loss of time of its employees during preparation for

and attendance at the various trials in the Dutton suit.

        Subsequently suit was filed in the district court of the

fourth judicial district, Missoula County, Montana, wherein Hoer-

ner Waldorf and Travelers claimed damages for settling the claim

of Dutton and claimed reimbursement for court costs, attorneys'

fees and expenses in the defense of the Dutton case.           The theory

of the action by Hoerner Waldorf is that the indemnity agreement

on the reverse side of the purchase order required Bumstead-

Woolford to indemnify Hoerner Waldorf from expense incurred in

the action brought by Dutton against Hoerner Waldorf, and to de-

fend any action brought by Dutton against Hoerner Waldorf.

       The theory of Travelers was that it was subrogated to
t h e r i g h t o f Hoerner Waldorf under t h e indemnity c l a u s e , even

though T r a v e l e r s was n o t a p a r t y t o t h e purchase o r d e r and even

though Dutton and Bumstead-Woolford were n o t n e g l i g e n t w i t h

r e s p e c t t o D u t t o n ' s a c c i d e n t and had no common-law l i a b i l i t y

f o r t h e i n j u r y t o Dutton.

             The a c t i o n w a s s u b m i t t e d t o t h e d i s t r i c t judge on t h e

a g r e e d s t a t e m e n t o f facts and memorandums from t h e p a r t i e s .                     The

judge made f i n d i n g s o f f a c t and c o n c l u s i o n s o f law on November

24, 1970.

             Defendant f i l e d e x c e p t i o n s t o t h e f i n d i n g s and f i l e d a

motion t o amend t h e f i n d i n g s o f f a c t and c o n c l u s i o n s o f law.                    These

were argued b e f o r e t h e d i s t r i c t c o u r t on December 1 4 , 1970.                        The

c o u r t f a i l e d t o a c t w i t h i n f i f t e e n d a y s a f t e r t h e argument and

p u r s u a n t t o Rule 59, M.R.Civ.P.,                s u p e r s e d i n g s e c t i o n 93-5606,

R.C.M.      1947, t h e e x c e p t i o n s were deemed o v e r r u l e d and t h e motion

t o amend d e n i e d .       T h i s a p p e a l followed.

             Defendant raises 15 i s s u e s on a p p e a l .                   P l a i n t i 3 f s argue

t h a t t h e d e t e r m i n a t i v e i s s u e s are t h r e e i n number.           Our r e v i e w of

t h e r e c o r d discloses b u t one:              t h a t being, d i d defendant c o n t r a c t

t o indemnify t h e p l a i n t i f f , Hoerner Waldorf, from any and a l l

l o s s o r damages s u s t a i n e d by such p l a i n t i f f w h i l e t h e d e f e n d a n t

was engaged i n performing work and f u r n i s h i n g m a t e r i a l on t h e job

i n question.          A   r e v i e w o f t h e e x h i b i t s i n t h i s case r e v e a l s t h a t

t h e q u o t a t i o n f u r n i s h e d by d e f e n d a n t r e s u l t e d from n e g o t i a t i o n s

between t h e d e f e n d a n t ' s employee, a M r . Lysne and Hoerner Waldorf's

employee, a M r . Sandberg, and c o n s i s t e d o f a f o u r page q u o t a t i o n

accompanied by a two page l e t t e r .                    The q u o t a t i o n documents are
quite comprehensive in setting forth the materials to be fur-

nished, their quality and specifications as well as the scope

of work to be performed by the defendant and that work which

the defendant would anticipate would be performed by others.

A completion date, billing arrangements, as well as terms for

furnishing extra work, and the letter accompanying the quotation,

set forth in exact detail the cost at which the additional ma-

terials would       furnished , including a provision for passing

on discounts received from defendant's suppliers for prompt pay-

ment.   Provisions were also made for the payment for rental equip-

ment, expense, traveling and living expenses as well as a per-

centage ratio to be applied for the payment of taxes, industrial

accident insurance, unemployment insurance, casualty insurance,

as well as an accounting expense, and goes on to state:

           "Our normal insurance coverage which is sub-
           ject to your approval provides for property
           damage at $250,000.00 and public liability
           at $250,000/$500,000."

This quotation was issued on July 12, 1960.       On July 15, 1960,

the plaintiff issued its purchase order accepting the quotation

offered.    A printed purchase order form was utilized for this

purpose by the plaintiff.        The face of the order reads in type-

written words:

           "Perform work and supply materials per quotation
           A-4378-A and attached letter.

           "Price, $109,255.00

                       "CONFIRMING 0RI)ER"

           The attached letter reads in pertinent part:
"P.O. t o Bumstead-Woolford Co.
          1 4 1 1 F o u r t h Ave.
          S e a t t l e , Washington

"Perform work and s u p p l y m a t e r i a l s t o i n s t a l l p i p i n g , instrumen-
t a t i o n , and machinery as o u t l i n e d i n your q u o t a t i o n A-4378-A and
r e f e r r e d t o as c o n t r a c t 326 w i t h t h e f o l l o w i n g m o d i f i c a t i o n s and
changes :

" I t i s understood t h a t when your work i s completed t h e b l e a c h
p l a n t w i l l be r e a d y t o p r o c e s s p u l p e x c e p t f o r t h e e l e c t r i c a l
i n s t a l l a t i o n . T h i s means a l l p i p i n g and machinery w i l l b e com-
p l e t e , t e s t e d and r e a d y f o r o p e r a t i o n .

"A performance bond w i l l b e f u r n i s h e d .               The cost o f t h e bond t o
be an a d d i t i o n t o t h e c o n t r a c t p r i c e .

"Evidence of i n s u r a n c e coverage i n t h e f o l l o w i n g amounts w i l l
be submitted :

             " P r o p e r t y damage     -    $250,000
             " P u b l i c l i a b i l i t y - $250,000/500,000"            (Emphasis o u r s . )

             The rest o f t h e l e t t e r relates t o t h e s p e c i f i e d work t o

be performed.            Nowhere i n t h e t y p e w r i t t e n p o r t i o n o f t h e p l a i n -

tiff"      p u r c h a s e o r d e r n o r i n t h e a t t a c h e d l e t t e r was any mention

o f i n d e m n i f i c a t i o n made.    To t h e c o n t r a r y t h e p u r c h a s e o r d e r

i s s u e d by t h e p l a i n t i f f    a c c e p t e d t h e terms and c o n d i t i o n s o f t h e

d e f e n d a n t ' s o f f e r and t h e l e t t e r accompanying t h e p u r c h a s e o r d e r

c a l l e d t h e d e f e n d a n t ' s a t t e n t i o n t o s p e c i f i c r e q u e s t e d modifica-

t i o n s which we have emphasized i n s e t t i n g f o r t h t h e language o f

t h e correspondence.              I t i s p l a i n t i f f ' s c o n t e n t i o n however, t h a t

t h e f o l l o w i n g c l a u s e , a p p e a r i n g on t h e r e v e r s e s i d e o f i t s pur-

c h a s e o r d e r , had t h e e f f e c t o f i n c o r p o r a t i n g t h e indemnity c l a u s e

s e t f o r t h p r e v i o u s l y i n t h i s o p i n i o n as paragraph 11.            This clause

numbered paragraph 1, r e a d s :

              "1. ACCEPTANCE. T h i s o r d e r c o n s t i t r l + e s an
             o f f e r by t h e Waldorf-Hoerner Paper P r o d u c t s
             Company ( h e r e i n a f t e r r e f e r r e d t o as 'Buyer' )
             upon t h e terms and c o n d i t i o n s and s u b j e c t t o
             i n s t r u c t i o n s a p p e a r i n g on t h e f a c e and r e v e r s e
             hereof. To c o n s t i t u t e a binding c o n t r a c t t h i s
             o f f e r must b e a c c e p t e d by t h e S e l l e r by execu-
             t i o n o f t h e acknowledgment form a t t a c h e d h e r e t o .
             T h i s acknowledgment form must b e r e t u r n e d t o
             u s by r e t u r n mail confirming r e q u e s t e d d e l i v e r y
             d a t e s o r s t a t i n g best p o s s i b l e d e l i v e r y f o r
             Buyer's a c c e p t a n c e . No o t h e r form o f a c c e p t a n c e ,
             v e r b a l o r w r i t t e n , w i l l b e v a l i d o r b i n d i n g up-
             on t h e Buyer. No d e v i a t i o n from t h i s o r any
             o f t h e terms h e r e o f s h a l l be b i n d i n g upon t h e
             Buyer w i t h o u t p r i o r w r i t t e n a p p r o v a l o f t h e
             Buyer. The Buyer w i l l n o t b e r e s p o n s i b l e f o r
             goods d e l i v e r e d o r s e r v i c e s r e n d e r e d e x c e p t on
             a properly authorized o r signed purchase o r d e r
             form."

             T h i s c o n t e n t i o n must f a i l .     I t i s fundamental c o n t r a c t

l a w t h a t t h e w r i t t e n o r t y p e w r i t t e n p r o v i s i o n s of a c o n t r a c t

w i l l t a k e precedence o v e r t h e p r i n t e d p r o v i s i o n s o f a c o n t r a c t .

17A C.J.S C o n t r a c t s S 310.

             More s p e c i f i c a l l y , s e c t i o n 13-717, R.C.M.          1947 p r o v i d e s :

             "Where a c o n t r a c t i s p a r t l y w r i t t e n and p a r t l y
             p r i n t e d , or where p a r t o f it i s w r i t t e n o r
             p r i n t e d under t h e s p e c i a l d i r e c t i o n s o f t h e
             p a r t i e s , and w i t h a s p e c i a l view t o t h e i r i n -
             t e n t i o n , and t h e remainder i s c o p i e d from a
             form o r i g i n a l l y p r e p a r e d w i t h o u t s p e c i a l r e f -
             e r e n c e t o t h e p a r t i c u l a r p a r t i e s and t h e p a r -
             t i c u l a r contract i n question, the written p a r t s
             c o n t r o l t h e p r i n t e d p a r t s , and t h e p a r t s which
             are p u r e l y o r i g i n a l c o n t r o l t h o s e which are
             c o p i e d from a form. And i f t h e t w o are a b s o l u t e -
             l y r e p u g n a n t , t h e l a t t e r must b e s o f a r d i s r e g a r d e d . "

            Applying t h e s t a t u t e t o t h e f a c t s i n t h e r e c o r d w e can

o n l y conclude t h a t t h e t y p e d p r o v i s i o n s o f p l a i n t i f f ' s confirm-

i n g p u r c h a s e order c o n t r o l t h e i n t e r p r e t a t i o n o f t h e agreement

between t h e p a r t i e s .

             The t y p e w r i t t e n p o r t i o n o f t h e p u r c h a s e o r d e r s p e c i f i -

c a l l y i n c o r p o r a t e s two o t h e r documents by r e f e r e n c e .          First the

d e f e n d a n t ' s q u o t a t i o n and second t h e p l a i n t i f f ' s own l e t t e r which
conditioned specifically the acceptance of the defendant's

quotation.

        Neither of these two documents incorporate the terms on

the face or reverse side of the purchase order.

        A contract will not be held to incorporate stipulations

embodied in another contract save insofar as the same are spec-

ifically set forth or identified by reference.    State Bank of

Darby v. Pew, 59 Mont. 144, 195 P. 852.

        Thus we see that the controlling language of the plain-

tiff's purchase order does not effect an incorporation of the

printed terms and conditions of the purchase order form itself

but had only the effect of accepting the defendant's quotation

as expressly modified by the terms of the plaintiff's letter.

        Consideration of the format of the printed form in ques-

tion buttresses this conclusion.   The printed form is not par-

ticularly adapted for the type of contract contemplated between

the parties.   The space wherein the typewritten language appears

is the space provided for the quantity, description, unit price,

and the extention of the unit price of materials ordered.

        Thus in viewing the contract document as a whole it is

clear the intended effect of the plaintiff's purchase order form,

with respect to the terms and conditions contained therein, is

at best indefinite.

        This conclusion is fatal to plaintiff's assertion that

in accepting the purchase order defendant was bound by the indem-

nity clause contained therein; for the law requires that the in-

tention to indemnify must be stated in clear and definite language.
42 C.J.S.         Indemnity 5 5 ; L e s o f s k i v. R a v a l l i Co. E l e c . Coop.,

1 5 1 Mont, 1 0 4 , 439 P.2d 370.

               P l a i n t i f f ' s contention t h a t paragraph 1 of t h e purchase

o r d e r e n t i t l e d 'Acceptance" f u l f i l l s t h i s r e q u i r e m e n t i s w i t h o u t

m e r i t as t h i s "Acceptance" c l a u s e i t s e l f a p p e a r s on t h e r e v e r s e

s i d e o f t h e u n i n c o r p o r a t e d form i n q u e s t i o n .

               P l a i n t i f f f i n a l l y contends t h a t s e c t i o n 13-707, R.C.M.

1947, which p r o v i d e s :

               "The whole o f a c o n t r a c t i s t o be t a k e n t o g e t h e r ,
               so as t o g i v e e f f e c t t o e v e r y p a r t , i f r e a s o n a b l y
               p r a c t i c a b l e , each c l a u s e h e l p i n g t o i n t e r p r e t t h e
               o t h e r . I'

r e q u i r e s t h a t t h e terms o f t h e p u r c h a s e o r d e r be r e a d i n t o t h e

contract.

               Where s e v e r a l i n s t r u m e n t s are e x e c u t e d a t t h e same t i m e

by t h e same p a r t i e s , f o r t h e same p u r p o s e , and i n t h e c o u r s e o f

t h e same t r a n s a c t i o n t h e y c o n s t i t u t e i n t h e e y e of t h e law b u t

one i n s t r u m e n t and w i l l be r e a d and c o n s t r u e d t o g e t h e r as if

t h e y were as much one i n form as t h e y are i n s u b s t a n c e i n t h e

absence o f a n y t h i n g t o i n d i c a t e t h e c o n t r a r y i n t e n t i o n .       The

weakness i n p l a i n t i f f & ' argument i s t h a t t h e language chosen by

Hoerner Waldorf t o e x p r e s s i t s i n t e n t i o n n e g a t e s s u c h c o n s i d e r -

a t i o n o f t h e terms o f i t s own p u r c h a s e o r d e r .             17A C.J.S.          Con-

tracts     §    298.      See a l s o Lambert v. Lambert, 182 F.2d 858. E i g h t h

Cir.;    Four-Three-0-Six              Duncan Corp, v . S e c u r i t y T r u s t CO.,



            The d i s t r i c t c o u r t ' s f i n d i n g - of f a c t , t h a t t h e indem-

n i f i c a t i o n clause w a s operative, w a s thus erroneous.                          Its conclusion
of law, that it applied to the loss asserted, is likewise in-

correct and in view of this holding all other issues raised by

the defendant on appeal become moot.

          The judgment is reversed and the district court is

directed to enter judgment in favor of defendant,dismissing the

action.




We concur:
n




    ~ssociatvJustices